This is an action in the nature of quo warranto, under chapter 337 of the Code of 1923. Section 9949 authorizes an appeal to the Supreme Court within 10 days after judgment, and an appeal taken after the lapse of 10 days must be dismissed. State ex rel. Roblee v. Baine, 131 Ala. 176, 31 So. 18. The record discloses a judgment rendered October 11th, but counsel have agreed to correct the record so as to make it read November 11th. The appeal was taken November 29th, more than 10 days after the judgment was rendered, and is therefore dismissed.
Appeal dismissed.
ANDERSON, C. J., and SAYRE, GARDNER, and BOULDIN, JJ., concur.